Exhibit 99 For Immediate Release UniFirst Corporation 68 Jonspin Road Wilmington, MA 01887 Phone: 978- 658-8888 July 2, 2014 Fax: 978-988-0659 CONTACT: Steven S. Sintros, Senior Vice President & CFO Email: ssintros@UniFirst.com UNIFIRST ANNOUNCES FINANCIAL RESULTS FOR THE THIRD QUARTER AND FIRST NINE MONTHS OF FISCAL 2014 Wilmington, MA (July 2, 2014) UniFirst Corporation (NYSE: UNF) today announced results for its fiscal 2014 third quarter, which ended May 31, 2014. Revenues were $352.2 million, up 4.9% from $335.8 million in the year ago period. Net income of $30.9 million ($1.53 per diluted share), was up 7.7% from $28.7 million ($1.43 per diluted share) reported in the year ago period. Ronald D. Croatti, UniFirst President and Chief Executive Officer said, “Overall we were pleased with our results for the quarter. We continue to get solid performances from our sales and service organizations in two areas that are integral to our success; selling new business and retaining existing customer relationships.” Revenues in the Core Laundry Operations were $313.3 million, up 5.2% from those reported in the prior year’s third quarter. Excluding the negative impact of the weaker Canadian dollar as well as the positive effectof acquisitions, the Core Laundry Operations’ revenues grew 4.8%. This segment’s income from operations grew 10.3% compared to the third quarter of fiscal 2013 and its operating margin increased to 14.2% from 13.6% a year ago. Operating margins expanded primarily due to lower merchandise costs and other expenses related to our plant operations as a percentage of revenues. Those items were partially offset by higher healthcare claims and energy expense during the quarter as a percentage of revenues. Revenues for the Specialty Garments segment, which consists of nuclear decontamination and cleanroom operations, were $27.6 million, up 4.9% from $26.3 million in the third quarter of fiscal 2013. This increase was primarily the result of a higher number of power reactor outage projects in the United States and Canada compared to a year ago. This segment’s income from operations for the quarter increased to $4.0 million from $3.6 million in the comparable period in fiscal 2013. The stronger performance of the Specialty Garments segment was offset by a decrease in operating income from the Company’s First Aid segment. UniFirst continues to maintain a solid balance sheet and financial position. We ended the quarter with essentially no long-term debt and cash and cash equivalents of $151.0 million, down from $197.5 million at the end of fiscal 2013. This decrease was due to the Company’s repayment of $100.0 million in private placement notes that came due in September 2013. Outlook Mr. Croatti concluded, “Based on our results to date as well as our outlook for our fourth fiscal quarter, we now expect our full year revenues will be between $1.382 billion and $1.387 billion. We also expect full year EPS to be between $5.70 and $5.85 per share.” As a reminder, fiscal 2014 will be a 52 week year for the Company compared to fiscal 2013, which was a 53 week year. The fourth quarter of fiscal 2013 contained 14 weeks. The negative comparison of one less week of operations will have the impact of reducing our year over year revenues by approximately 2.0% and our fourth quarter revenues by approximately 7.1%. Conference Call Information UniFirst will hold a conference call today at 10:00 a.m. (ET) to discuss its quarterly financial results, business hig hlights and outlook. A simultaneous live webcast of the call will be available over the Internet and can be accessed at www.unifirst.com. About UniFirst Corporation UniFirst Corporation is one of the largest providers of workplace uniforms, protective clothing, and facility services products in North America. The Company employs approximately 11,500 Team Partners who servemore than 260,000 customer locations in 45 U.S. states, Canada, and Europe from over 200 customer service, distribution, and manufacturing facilities. UniFirst is a publicly held company traded on the New York Stock Exchange under the symbol UNF and is a component of the Standard & Poor's 600 Small Cap Index. Forward Looking Statements This public announcement contains forward looking statements that reflect the Company’s current views with respect to future events and financial performance, including projected revenues and earnings per share. Forward looking statements contained in this public announcement are subject to the safe harbor created by the Private Securities Litigation Reform Act of 1995 and are highly dependent upon a variety of important factors that could cause actual results to differ materially from those reflected in such forward looking statements. Such factors include, but are not limited to, uncertainties regarding the Company’s ability to consummate and successfully integrate acquired businesses, uncertainties regarding any existing or newly-discovered expenses and liabilities related to environmental compliance and remediation, any adverse outcome of pending or future contingencies or claims, including suits relating to the New England Compounding Center matter, the Company’s ability to compete successfully without any significant degradation in its margin rates, seasonal fluctuations in business levels, our ability to preserve positive labor relationships and avoid becoming the target of corporate labor unionization campaigns that could disrupt our business, the effect of currency fluctuations on our results of operations and financial condition, our dependence on third parties to supply us with raw materials, any loss of key management or other personnel, increased costs as a result of any future changes in federal or state laws, rules and regulations or governmental interpretation of such laws, rules and regulations, uncertainties regarding the price levels of natural gas, electricity, fuel and labor, the impact of turbulent economic conditions and the current tight credit markets on our customers and such customers’ workforce, the level and duration of workforce reductions by our customers, the continuing increase in domestic healthcare costs, including the ultimate impact of the Affordable Care Act, demand and prices for our products and services, rampant criminal activity and instability in Mexico where our principal garment manufacturing plants are located, our ability to properly and efficiently design, construct, implement and operate our new CRM computer system, interruptions or failures of our information technology systems, including as a result of cyber-attacks, additional professional and internal costs necessary for compliance with recent and proposed future changes in Securities and Exchange Commission, New York Stock Exchange and accounting rules, strikes and unemployment levels, the Company’s efforts to evaluate and potentially reduce internal costs, economic and other developments associated with the war on terrorism and its impact on the economy, general economic conditions and other factors described under “Item 1A. Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended August 31, 2013 and in other filings with the Securities and Exchange Commission. When used in this public announcement, the words “anticipate,” “optimistic,” “believe,” “estimate,” “expect,” “intend,” and similar expressions as they relate to the Company are included to identify such forward looking statements. The Company undertakes no obligation to update any forward looking statements to reflect events or circumstances arising after the date on which such statements are made. UniFirst Corporation and Subsidiaries Consolidated Statements of Income Thirteen weeks ended Thirty-nine weeks ended (In thousands, except per share data) May 31, 2014 (2) May 25, 2013 (2) May 31, 2014 (2) May 25, 2013 (2) Revenues $ Operating expenses: Cost of revenues (1) Selling and administrative expenses (1) Depreciation and amortization Total operating expenses Income from operations Other (income) expense: Interest expense Interest income ) Exchange rate loss 39 41 Total other (income) expense ) Income before income taxes Provision for income taxes Net income $ Income per share – Basic Common Stock $ Class B Common Stock $ Income per share – Diluted Common Stock $ Income allocated to – Basic Common Stock $ Class B Common Stock $ Income allocated to – Diluted Common Stock $ Weighted average number of shares outstanding – Basic Common Stock Class B Common Stock Weighted average number of shares outstanding – Diluted Common Stock (1) Exclusive of depreciation on the Company’s property, plant and equipment and amortization on its intangible assets (2) Unaudited UniFirst Corporation and Subsidiaries Condensed Consolidated Balance Sheets (In thousands) May 31, 2014 (1) August 31, Assets Current assets: Cash and cash equivalents $ $ Receivables, net Inventories Rental merchandise in service Prepaid and deferred income taxes Prepaid expenses Total current assets Property, plant and equipment: Land, buildings and leasehold improvements Machinery and equipment Motor vehicles Less - accumulated depreciation Goodwill Customer contracts and other intangible assets, net Deferred income taxes Other assets $ $ Liabilities and shareholders' equity Current liabilities: Loans payable and current maturities of long-term debt $ $ Accounts payable Accrued liabilities Accrued and deferred income taxes Total current liabilities Long-term liabilities: Long-term debt, net of current maturities Accrued liabilities Accrued and deferred income taxes Total long-term liabilities Shareholders' equity: Common Stock Class B Common Stock Capital surplus Retained earnings Accumulated other comprehensive (loss) income ) Total shareholders' equity $ $ (1) Unaudited UniFirst Corporation and Subsidiaries Detail of Operating Results Revenues Thirteen weeks ended (In thousands, except percentages) May 31, 2014 (1) May 25, 2013 (1) Dollar Change Percent Change Core Laundry Operations $ $ $ % Specialty Garments First Aid ) -3.4 Consolidated total $ $ $ % Thirty-nine weeks ended (In thousands, except percentages) May 31, 2014 (1) May 25, 2013 (1) Dollar Change Percent Change Core Laundry Operations $ $ $ % Specialty Garments ) -5.6 First Aid 32 Consolidated total $ $ $ % Income from Operations Thirteen weeks ended (In thousands, except percentages) May 31, 2014 (1) May 25, 2013 (1) Dollar Change Percent Change Core Laundry Operations $ $ $ % Specialty Garments First Aid ) -46.4 Consolidated total $ $ $ % Thirty-nine weeks ended (In thousands, except percentages) May 31, 2014 (1) May 25, 2013 (1) Dollar Change Percent Change Core Laundry Operations $ $ $ % Specialty Garments ) -26.1 First Aid ) -36.1 Consolidated total $ $ $ % (1) Unaudited UniFirst Corporation and Subsidiaries Consolidated Statements of Cash Flows Thirty-nine weeks ended (In thousands) May 31, 2014 (1) May 25, 2013 (1) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization of intangible assets Amortization of deferred financing costs Share-based compensation Accretion on environmental contingencies Accretion on asset retirement obligations Deferred income taxes ) 79 Changes in assets and liabilities, net of acquisitions: Receivables ) ) Inventories Rental merchandise in service ) Prepaid expenses ) ) Accounts payable ) Accrued liabilities Prepaid and accrued income taxes ) Net cash provided by operating activities Cash flows from investing activities: Acquisition of businesses ) ) Capital expenditures ) ) Other ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from loans payable and long-term debt Payments on loans payable and long-term debt ) ) Proceeds from exercise of Common Stock options, including excess tax benefits Taxes withheld and paid related to net share settlement of equity awards ) ) Payment of cash dividends ) ) Net cash (used in) provided by financing activities ) Effect of exchange rate changes ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ (1) Unaudited
